Order, *375Order, Supreme Court, New York County (Michael R Ambrecht, J.), entered on or about July 27, 2006, which denied defendant’s motion for resentencing under the 2005 Drug Law Reform Act (L 2005, ch 643), unanimously affirmed.
The court properly exercised its discretion in determining that substantial justice dictated denial of the application (see e.g. People v Vasquez, 41 AD3d 111 [2007], lv dismissed 9 NY3d 870 [2007]; People v Gonzalez, 29 AD3d 400 [2006], lv denied 7 NY3d 867 [2006]). The court considered the appropriate factors, including defendant’s history of recidivism, flight while awaiting sentence and conduct while incarcerated. We note that had defendant not absconded prior to sentencing, he would not have been eligible for resentencing under the 2005 Drug Law Reform Act. We have considered and rejected defendant’s remaining arguments. Concur—Tom, J.P., Friedman, Williams, McGuire and Kavanagh, JJ.